DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle et al. US 2021/0046650 hereinafter referred to as Deyle in view of Fernandez et al. US 2017/0221099 hereinafter referred to as Fernandez.
	In regards to claim 1, Deyle teaches:
	"A system for projecting content in a retail environment"
Deyle teaches a mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store (Abstract).  Deyle paragraph [0116] teaches the robot can include one or more projectors configured to project an image onto a floor or surface within a proximity of the robot. 
	"comprising: an image projector configured to project content on a surface of the retail environment” 
Deyle paragraph [0116] teaches the robot can include one or more projectors configured to project an image onto a floor or surface within a proximity of the robot. For example, the projectors can project a navigation symbol (such as an arrow) onto the floor to indicate to a user that the user should proceed in a particular direction indicated by the navigation symbol. Likewise, the projector can indicate a status or instruction, for instance instructing an individual to present a badge, presenting an indication that the user was authenticated or that the authentication failed, instructing the individual to stop moving, asking the individual if they need assistance, highlighting a requested product or object, and the like. The projectors can further project text, pictures, or icons associated with the robot or security information.
	"and a [retail security device] comprising the image projector"
Deyle teaches a mobile robot is configured for operation in a commercial or industrial setting, such as an office building or retail store (Abstract).  Deyle paragraph [0116] teaches the robot can include one or more projectors configured to project an image onto a floor or surface within a proximity of the robot. 
	"wherein the image projector is configured to receive a first signal indicating a first content to be projected, and wherein the image projector is configured to receive a second signal indicating a second content to be projected after the first content"
Deyle paragraph [0116] teaches the projectors can project a navigation symbol (such as an arrow) onto the floor to indicate to a user that the user should proceed in a particular direction indicated by the navigation symbol. Likewise, the projector can indicate a status or instruction, for instance instructing an individual to present a badge, presenting an indication that the user was authenticated or that the authentication failed, instructing the individual to stop moving, asking the individual if they need assistance, highlighting a requested product or object, and the like. The projectors can further project text, pictures, or icons associated with the robot or security information.  It is readily understandable that not all things that can be projected would be projected at one time.  Therefore, it is implicit that a first content can be received and then a second content.
Deyle does not explicitly teach:
“security pedestal [for displaying images in a retail environment]”
However, it is known to use an Electronic Article Surveillance (EAS) pedestal as a retail security device for the purpose of security and projecting images.  Fernandez paragraph [0027] teaches a conventional EAS system will commonly use one or more EAS pedestals for detecting EAS tags at a portal location associated with a retail store environment.  Fernandez paragraph [0074] teaches video images can be projected onto the EAS pedestal using a video projector from above, behind or in front of the EAS pedestal.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “security pedestal [for displaying images in a retail environment]” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 2, Deyle/Fernandez teaches all the limitations of claim 1 and further teaches:
“further comprising a server connected to the image projector”
Fernandez Figure 1 and paragraphs [0048] teaches content server 102.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “further comprising a server connected to the image projector” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 3, Deyle/Fernandez teaches all the limitations of claim 2 and further teaches:
“wherein the server is configured to provide the first content and the second content to the image projector”
Fernandez Figure 1 and paragraphs [0048] teaches content server 102.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “further comprising a server connected to the image projector” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 4, Deyle/Fernandez teaches all the limitations of claim 3 and further teaches:
“wherein the server is further configured to transmit the first signal comprising first content to the image projector, and further configured to transmit the second signal to the image projector based on an alert generated by the security pedestal”
Fernandez paragraph [0073] teaches imagery from the video camera 116 can be analyzed in video analytics processor 114 to determine when customers are present in the portal zone 127 adjacent to the pedestal 118. When such presence is detected, the video content can be temporarily interrupted. In some embodiments, the screen can remain blank during such periods of time. Alternatively, during such times, the displayed content 724 can optionally be presented. Such displayed content 724 will be of little visual interest to customers and therefore will not encourage their continued presence in the portal zone 127 for extended periods of time. Of course, embodiments are not limited in this regard and other content can also be displayed during such times, provided that it does not engage the customer or otherwise encourage them to remain in the portal zone 127. For example, a store logo could be displayed during such times. Alternatively, the camouflage techniques described in relation to FIG. 5 could be used to make the pedestal less obtrusive.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “wherein the server is further configured to transmit the first signal comprising first content to the image projector, and further configured to transmit the second signal to the image projector based on an alert generated by the security pedestal” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 5, Deyle/Fernandez teaches all the limitations of claim 1 and further teaches:
“wherein the security pedestal is configured to generate an alert signal based upon an indication of a theft of an item in the retail environment”
Fernandez paragraph [0071] As an alternative (or in addition) to displaying an image, outline or icon that is representative of an EAS pedestal, the displayed content 724 can comprise an anti-theft warning text, symbol or notification.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “wherein the server is further configured to transmit the first signal comprising first content to the image projector, and further configured to transmit the second signal to the image projector based on an alert generated by the security pedestal” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 6, Deyle/Fernandez teaches all the limitations of claim 5 and further teaches:
“wherein the second signal received by the image projector is the alert signal generated by the security pedestal, and the second content to be projected is an indication based on the theft”
Fernandez paragraph [0072] teaches the transition from various advertising content to the displayed content 724 can occur dynamically in response to certain conditions. For example, a content processor (e.g. content processor 123) can be responsive to a signal from the EAS system controller 125 indicating that an EAS tag is present in a portal zone which is monitored by the pedestal. When such a signal is received, the content processor can interrupt displayed content (e.g. advertising content or messaging) which is currently being displayed to customers and instead cause the displayed content 724 to be presented on the video monitor.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “wherein the second signal received by the image projector is the alert signal generated by the security pedestal, and the second content to be projected is an indication based on the theft” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 7, Deyle/Fernandez teaches all the limitations of claim 5 and further teaches:
“wherein the first content to be projected is a logo of a retailer, and the second content to be projected is an indication that an item is being stolen from the retailer”
Fernandez paragraph [0072] teaches the transition from various advertising content to the displayed content 724 can occur dynamically in response to certain conditions. For example, a content processor (e.g. content processor 123) can be responsive to a signal from the EAS system controller 125 indicating that an EAS tag is present in a portal zone which is monitored by the pedestal. When such a signal is received, the content processor can interrupt displayed content (e.g. advertising content or messaging) which is currently being displayed to customers and instead cause the displayed content 724 to be presented on the video monitor.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle in view of Fernandez to have included the features of “wherein the first content to be projected is a logo of a retailer, and the second content to be projected is an indication that an item is being stolen from the retailer” because  it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising (Fernandez [0012]).
In regards to claim 8, Deyle/Fernandez teach all the limitations of claim 1 and claim 8 contains similar limitations as claim 1.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 9, Deyle/Fernandez teach all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.
In regards to claim 10, Deyle/Fernandez teach all the limitations of claim 9 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.
In regards to claim 11, Deyle/Fernandez teach all the limitations of claim 10 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
In regards to claim 12, Deyle/Fernandez teach all the limitations of claim 8 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 13, Deyle/Fernandez teach all the limitations of claim 12 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 14, Deyle/Fernandez teach all the limitations of claim 8 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
In regards to claim 15, Deyle/Fernandez teach all the limitations of claim 1 and claim 15 contains similar limitations as claim 1.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 16, Deyle/Fernandez teach all the limitations of claim 15 and claim 16 contains similar limitations as in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 17, Deyle/Fernandez teach all the limitations of claim 16 and claim 117 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Deyle/Fernandez teach all the limitations of claim 17 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 4.
In regards to claim 19, Deyle/Fernandez teach all the limitations of claim 15 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 20, Deyle/Fernandez teach all the limitations of claim 12 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 6.
In regards to claim 21, Deyle/Fernandez teach all the limitations of claim 15 and claim 21 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle in view of Fernandez and further in view of US 2006/0038927 hereinafter referred to as Saletta.
In regards to claim 22, Deyle/Fernandez teaches all the limitations of claim 1 and further teaches:
“wherein the image projector comprises a motor and configured to adjust an alignment of the image projector”
However, alignment of an optical system would be considered routine implementation and is known for projection systems.  Saletta paragraph [0033] and Figure 3 teaches a motor/servo unit 46, which is controlled by the alignment driver 42, mechanically adjusts the position and orientation of the projector 102 to achieve the proper spatial alignment.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle/Fernandez in view of Saletta to have included the features of “wherein the image projector comprises a motor and configured to adjust an alignment of the image projector” because it would be desirable to provide a method and apparatus for automatically correcting image misalignment that may arise in an LCD rear-projection television display (Saletta).  
In regards to claim 23, Deyle/Fernandez/Saletta teaches all the limitations of claim 22 and further teaches:
“wherein the alignment of the image projector is continuously adjusted”
Saletta paragraph [0040] teaches the locations of the test projection lines may continue to be monitored by the sensors 47-54 while the motor/servo unit 46 is adjusting the position and orientation of the projector 102. In this way adjustment can be stopped when the projector is properly 106 oriented by reducing the offsets to zero.  The Examiner interprets that during the alignment process the adjustment is continuous, because the test projection lines are continued to be monitored for providing further adjustments.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Deyle/Fernandez in view of Saletta to have included the features of “wherein the alignment of the image projector is continuously adjusted” because it would be desirable to provide a method and apparatus for automatically correcting image misalignment that may arise in an LCD rear-projection television display (Saletta).  
In regards to claim 24, Deyle/Fernandez teach all the limitations of claim 8 and claim 24 contains similar limitations as in claim 22.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 22.
In regards to claim 25, Deyle/Fernandez/Saletta teach all the limitations of claim 24 and claim 25 contains similar limitations as in claim 23.  Therefore, claim 25 is rejected for similar reasoning as applied to claim 23.
In regards to claim 26, Deyle/Fernandez teach all the limitations of claim 15 and claim 26 contains similar limitations as in claim 22.  Therefore, claim 26 is rejected for similar reasoning as applied to claim 22.
In regards to claim 27, Deyle/Fernandez/Saletta teach all the limitations of claim 26 and claim 27 contains similar limitations as in claim 23.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422